Citation Nr: 9915826	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1993 RO rating decision which, in pertinent part, 
denied the veteran's claim seeking service connection for 
PTSD.  


REMAND

A review of the file reveals that the veteran has been 
diagnosed with PTSD on numerous occasions, including on VA 
medical center (VAMC) discharge summaries dated in December 
1991, February 1992, and August 1992, and on a private 
discharge summary dated in June 1993.  Although the PTSD 
diagnoses have been complicated by other psychiatric 
diagnoses and by diagnoses related to the veteran's substance 
abuse, the Board notes that PTSD was also diagnosed on VA 
examinations dated in October 1992 and December 1996.  
Stressful incidents during service reportedly included the 
veteran's being under fire, being nearby when a friend was 
killed, witnessing fellow soldiers being killed, viewing dead 
bodies, and having his dog killed by enemy fire.  The Board 
notes, however, that these events have not been verified.

Prior to determining whether the veteran has PTSD related to 
service, it is necessary to verify his claimed in-service 
stressors.  The record reflects that the RO has not referred 
this claim, for verification of the stressful incidents 
related by the veteran, to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group).  Accordingly, the Board finds 
that the RO should forward to the USASCRUR comprehensive and 
detailed information regarding the stressful events claimed 
to have been experienced by the veteran during service.  
Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1993); see Hayes v. Brown, 5 Vet.App. 
60, 66 (1993).  In addition, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
Zarycki v. Brown, 6 Vet.App. 91, 97 (1993); see also Cohen v. 
Brown, 10 Vet.App. 128 (1997).

In West v. Brown, 7 Vet.App. 70 (1994), the Court elaborated 
on the analysis in its Zarycki decision.  In Zarycki, the 
Court had held that, in addition to demonstrating the 
existence of one or more stressors, the facts must also 
establish that any such stressful event was sufficient to 
give rise to PTSD.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held, in West, that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes where the examiners had 
relied, in pertinent part, upon events whose existence the 
Board had rejected.   

Based upon the holdings in Zarycki and West, it appears that, 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudication 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiner must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether there is a diagnosis of PTSD due to service 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  See 
Cohen, supra, 10 Vet. App. at 145 (holding that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor").

We recognize that the Decision Review Officer at the RO, in a 
September 1998 decision, determined that the veteran had been 
uncooperative in the past in reporting for VA medical 
evaluation, and that the most recent examinations tended to 
militate against a clear diagnosis of PTSD.  Nevertheless, 
although it appears to be a close question, the Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  On the present record, 
there is medical evidence (albeit, equivocal) of a diagnosis 
of PTSD, and it has been linked to service (but not to 
verified stressors).  Moreover, the veteran's testimony as to 
stressors in service is sufficient to well ground the claim, 
although it may not be sufficient to support a grant of 
service connection.  As to that third requirement for service 
connection, i.e., credible supporting evidence that the 
claimed stressors actually occurred, there has not yet been 
an attempt to have the veteran's alleged stressors verified 
by the USASCRUR.

We hasten to add that the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) has held that, once 
a PTSD claim has been determined to be well grounded, this 
does not necessarily mean the claim will be granted.  As the 
Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).  See also Patton v. West, 12 Vet.App. 272, 277 
(1999).

In view of the foregoing, it is the Board's judgment that the 
RO should obtain additional information from the veteran 
regarding his alleged in-service stressors.   The RO should 
then forward all available information to the USASCRUR for an 
attempt at verification of the stressors.  If indicated, 
i.e., in the event that the USASCRUR response documents one 
or more verified stressors, the RO should then schedule a VA 
psychiatric examination to confirm or reject the PTSD 
diagnosis in light of such stressor evidence.

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment, and that copies of clinical 
records of such treatment have not yet been associated with 
the claims file.  Specifically noted in this regard are 
records of a January 1996 hospitalization at the Community 
Medical Center in Scranton, Pennsylvania, and records of 
outpatient care through the Scranton Counseling Center.  
These records and any ongoing treatment records should be 
obtained.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

We wish to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the issue of service 
connection for PTSD is remanded to the RO for the following 
action:

1.  The RO should take appropriate action to 
contact the veteran and determine whether he has 
any additional arguments to present in regard to 
his claim of service connection for PTSD.  The 
veteran should also be requested to submit the 
names, addresses, and approximate dates of 
treatment of all health care providers, VA and 
non-VA, who have treated him for symptoms of his 
psychiatric disorder since service.  When the 
veteran responds, and provides any necessary 
authorizations, the named health care providers 
should be contacted and asked to provide copies of 
all clinical records documenting their treatment, 
which are not already in the claims folder.  
Specifically noted in this regard are records of a 
January 1996 hospitalization at the Community 
Medical Center in Scranton, Pennsylvania, and 
records of outpatient care through the Scranton 
Counseling Center.  All records should be 
associated with the claims folder.

2.  The RO should request from the veteran a 
comprehensive statement, containing as much detail 
as possible, regarding the stressors to which he 
alleges he was exposed in service, to include the 
events surrounding the reported incidents 
involving enemy fire and the deaths of fellow 
soldiers.  The veteran should be asked to provide 
specific details of the claimed stressful events 
during service, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other individuals 
involved in the events, including their names, 
ranks, units of assignment, etc.  The veteran is 
advised that this information is vitally necessary 
to obtain supportive evidence of the stressful 
events, and that he must be as specific as 
possible because, without such details, an 
adequate search for verifying information cannot 
be conducted. 

3.  With the additional information obtained and 
the evidence currently of record, the RO should 
review the file and prepare a summary of all the 
claimed stressors.  This summary, together with a 
copy of the DD Form 214 and DA Form 20, or 
equivalent, and all associated documents, should 
be sent to the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150.  USASCRUR should be 
requested to provide any information that might 
corroborate the veteran's alleged stressors. 

4.  Thereafter, if the RO determines that the 
existence of a stressor or stressors has been 
established, the veteran should be scheduled for a 
comprehensive VA psychiatric examination to 
determine the presence and etiology of PTSD.  The 
examination report should reflect review of 
pertinent material in the claims folder and 
include the complete rationale for all opinions 
expressed.  All necessary special studies or 
tests, to include psychological testing and 
evaluation, such as the Mississippi Scale for 
Combat-Related post-traumatic stress disorders, 
should be accomplished.  The claims folder must be 
made available to the examiner for review in 
connection with the examination.  If PTSD is 
diagnosed, then the examiner should specify which 
verified incident(s) led to the development or 
aggravation of this disorder.  At the conclusion 
of the evaluation, the examiner should enter a 
full multiaxial evaluation, including a score on 
the Global Assessment of Functioning (GAF) Scale 
on Axis V, with an explanation of the import of 
that score.

5.  After the development requested above has been 
completed to the extent possible and any other 
development deemed necessary has been completed, 
the RO should again review the veteran's claim.  
If the benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



